Citation Nr: 1122075	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  03-00 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss disability, including as a residual of a ruptured eardrum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

When this case was most recently before the Board in December 2009, the Board granted reopening of the claim of entitlement to service connection for residuals of ruptured ear drum, to include bilateral hearing loss disability and tinnitus, and remanded these claims, both on a direct basis and as a residual of ruptured ear drum, to further development.  

In March 2011, the originating agency granted service connection for right ear hearing loss disability and tinnitus as residuals of ruptured eardrum.  The claim for service connection for left ear hearing loss disability remained denied.


FINDING OF FACT

Left ear hearing loss disability has not been present at any time during the pendency of this claim.


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for left ear hearing loss disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.



Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA- administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the Veteran with all required notice, to include notice pertaining to the disability-rating and effective date elements of the claim.  An initial letter was sent in December 2001 following the filing of the claim and an additional letter was sent in July 2010.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  The Veteran's service treatment records (STRs) are associated with the record.  Post-service treatment records have also been obtained.  In addition, the Veteran was afforded VA medical examinations in regard to the claim, most recently in June 2010.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.

In sum, the Board is satisfied that that any procedural errors in the originating agency's development and consideration of the claim were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).



For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As service connection has been established for the right ear hearing loss, this decision will only include information relevant to the left ear.

Service treatment records (STRs) include an enlistment physical examination report in November 1965 in which the Veteran's audiometric score for the left ear was 0 dB at 500 Hertz; 0 dB at 1000 Hertz; 0 dB at 2000, 5 dB at 3000, 15 dB at 4000 Hertz; and, 0 dB at 6000 Hertz. 

The report of the August 1967 separation examination reflects left audiometric scores of 10 dB at 500 Hertz; 0 dB at 1000, 5 dB at 2000 Hertz and 5 dB at 4000 Hertz.  

VA treatment records dating from February 2000 include a report of asymmetry of hearing with right worse than left.  A history of noise exposure, worse in the right ear, was noted.  Hearing was described as within normal limits with excellent speech discrimination in the left ear.  A July 2001 VA audio assessment revealed no reported change in hearing since June 2000.  Left audiometric scores included 0 dB at 500 Hertz; 10 dB at 1000, 10 dB at 2000 Hertz, 10 dB at 3000 Hertz and 10 dB at 4000 Hertz.  

The Veteran underwent a VA audiological consultation in February 2005.  He noted a decrease in right ear hearing only.  Otoscopy was within normal limits bilaterally.  Hearing was reported as within normal limits for the left ear.  

In connection with this claim, the Veteran was afforded a VA audiological examination, and a report of this examination with addendum is dated in June 2006.  The examiner reviewed the claims folder and commented in the addendum that left ear hearing loss shown in this examination was related to factors other than military service, as hearing had been normal in this ear through 2005.  The actual examination revealed left audiometric scores of 0 dB at 500 Hertz; 10 dB at 1000, 20 dB at 2000 Hertz, 15 dB at 3000 Hertz and 10 dB at 4000 Hertz, with an average of 14.  Speech recognition score was 84 on the left.  This was assessed as normal hearing.  The examiner commented that the speech recognition score was inconsistent with the degree of peripheral hearing loss and may reflect a processing deficit or other factor.  It was recommended that the rating be made solely on the puretone thresholds.  

The Veteran submitted a VA Form 21-4138 (Statement in Support of Claim) in July 2009 in which he reported a history in service of ruptured ear drum related to firing weapons.  He stated he experienced symptoms of hearing loss related to this incident.  Also submitted in July 2009 are two lay statements from long-term friends attesting to the Veteran's hearing loss.  

The Veteran had VA audiological and physician-conducted evaluations in June 2010.  The physician reviewed the claims files and noted the Veteran's hearing tests as documented in STRs and those conducted post service in detail.  The Veteran reported a history of an ear drum rupture in service related to firing weapons.  The audiologist also reviewed the claims folder and performed an audiological evaluation in which left ear audiometric scores were 10 dB at 500 Hertz; 10 dB at 1000 Hertz; 15 dB at 2000 Hertz; 15 dB at 3000 Hertz; and, 15 dB at 4000 Hertz, with an average of 13.75.  Speech recognition was 94 percent.  The audiologist stated his impression that puretone testing revealed normal hearing for the left ear; speech reception threshold was excellent.  

The physician who authored the June 2010 medical examination report reviewed the audiology results and discussed all of those already of record.  He concluded that these demonstrated hearing in the left ear that was essentially normal.  

On review of the file, the Board finds the Veteran has established exposure to acoustic trauma during active service; further, he has arguably shown some left ear hearing loss during service in that comparison of his hearing acuity when he entered active service with his hearing acuity at the time of his discharge appears to show some minimal decrement to his hearing during active service.

However, the Veteran is not shown to have left ear hearing loss to a degree of severity that constitutes a disability under 38 C.F.R. § 3.385.  The VA audiological evaluation in June 2010 similarly showed an impression of normal hearing within the criteria of 38 C.F.R. § 3.385.  The record is replete with audiological references to the fact that the left ear hearing is normal.  The arguably favorable speech discrimination score discussed in June 2006 was considered inconsistent with the other data and was considered not a valid indicator of hearing loss in the left ear.  It has not been repeated in any other test.  The Board notes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case the evidence affirmatively establishes that no hearing loss disability of the left ear has been present at any time during the period of this claim.

Accordingly, the claim must be denied.

In arriving at the conclusion above the Board has considered the benefit-of-the doubt rule.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule is not for application.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for left ear hearing loss disability, including as a residual of a ruptured ear drum, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


